McDONALD, Presiding Judge.
Appellant was convicted for a subsequent offense of driving while intoxicated. Punishment was assessed at six months in jail and a fine of $250.00.
Appellant stipulated to a prior misdemeanor conviction for driving while intoxicated.
On September 20, 1963, Officers Converse and Wells observed an automobile run a stop sign on a public street in Harris County. Upon stopping the vehicle they ascertained that the driver was appellant.
Officer Converse testified that he noted an odor of alcohol and asked appellant to get out of the car. As he attempted to do so, he staggered and almost fell to the ground, finally using the side of the automobile to pull himself into a standing position. Appellant’s face appeared flushed, his eyes were shiny, his speech was slow and thick-tongued, he seemed not to comprehend the questions asked by the officer, and his answers were not responsive. In the opinion of the officer, appellant was intoxicated.
Officer Wells gave similar testimony, concluding that appellant was drunk.
Appellant testified, stating that he had had only one drink on the day of the arrest and that he staggered out of the car because of a lame left leg, injured about 30 years prior to the offense.
The jury chose to believe the officers, and we find the evidence sufficient to sustain the conviction.
There are no formal or informal bills of exception. The judgment is accordingly affirmed.